DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
In response to the arguments filed 1/22/2021:
Referring to the arguments of the 35 U.S.C. 103 rejections of independent claims 35 and 45 (arguments: page 8 line 18 to page 9 line 23):  The arguments argue that Braithwaite cannot be combined with Wu because Braithwaite discloses the use of HARQ and a different ordering of rate matching and scrambling.  However, Braithwaite discloses in Figure 2 a method of processing a transport block, including the step 225 of rate matching the transport block and the step 235 of scrambling the transport block.  Braithwaite also discloses that a transport block can be retransmitted if the transport block was decoded improperly by the receiver.  The sender can combine the original transport block and the retransmitted transport block for error correction; so, the retransmitted transport block is different from the original transport block and the sender has to generate the retransmitted transport block (claimed “generating a second message for retransmission of the transport block of data”).  Refer to Sections 0039, 0040, 0069, 0079, 0085, and 0097.  So, Braithwaite discloses a method of error correction of packets; similarly Wu discloses a method of error correction of packets.  By applying Braithwaite to Wu: the method of Wu can use retransmission of erroneous packets as an error correction method.  Refer also to the updated rejections below.
Referring to the arguments of the 35 U.S.C. 103 rejections of dependent claims 36-44 and 46-53 (arguments: page 10 lines 1-17):  The arguments argue that dependent claims 36, 41, 44, 46, 50, and 53 have been amended to harmonize with independent claims 35 and 45.  However, the combination of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 44 is dependent on cancelled claim 42.
b)  Claim 53 is dependent on cancelled claim 52.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 44, 45, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0201216 to Wu in view of U.S. Publication No. 20120159279 to Braithwaite in view of U.S. Publication No. 2010/0166091 to Seki in view of U.S. Publication No. 2010/0034312 to Muharemovic et al, and in further view of U.S. Publication No. 2014/0185697 to Bao et al.
Referring to claim 35, Wu discloses in Figures 2-14 a method in a transmitting node (BS), the transmitting node operative in a wireless communications network, the method comprising:
Processing a … block of data (data) to generate a message for transmission by the transmitting node.  BS processes data to generate a message for transmission to MS.
Transmitting the message. BS transmits the message to MS.
Wherein processing the … block of data comprises:
Performing (S202; by scrambling unit 613) a scrambling algorithm (Section 0069) on the data using a scrambling code (Section 0069)…  BS scrambles the data according to the scrambling algorithm of 0069, such as by scrambling the data with a user specific RNTI.  
Subsequent to performing the scrambling algorithm, performing (S203; by rate matching unit 614) a rate-matching algorithm (Section 0072) to match a number of bits for transmission to radio resources available to the transmitting node.  After BS scrambles the data, BS performs a rate-matching algorithm on the data according to the rate-matching algorithm of Section 0072.  “The rate matching refers to matching the size of data with the size of air interface resource that can be disposed, and when the former is smaller than the later, a part of bits of the former are repeated; otherwise, a drilling operation is performed, that is, some of the bits in the former are deleted.” (Section 0072).  So: if the number of bits in the data for transmission is less than the available resources to BS, BS repeats parts of the bits in the data; if the number of bits in the data for transmission is more than the available resources to BS, BS deletes some of the bits in the data (claimed “performing a rate-matching algorithm to match a number of bits for transmission to radio resources available to the transmitting node”).  Refer to Sections 0051-0188. 
…
Wu does not disclose … processing a transport block of data to generate a message for transmission by the transmitting node; …wherein processing the transport block of data comprises: …; …; the method further comprising generating a second message for retransmission of the transport block of data.
Braithwaite discloses in Figure 2 a method of processing a transport block (claimed “transport block”), including the step 225 of rate matching the transport block and the step 235 of scrambling the transport block.  Braithwaite also discloses that a transport block can be retransmitted if the transport block was decoded improperly by the receiver.  The sender can combine the original transport block and the retransmitted transport block for error correction; so, the retransmitted transport block is different from the original transport block and the sender has to generate the retransmitted transport block (claimed “generating a second message for retransmission of the transport block of data”).  Refer to Sections 0039, 0040, 0069, 0079, 0085, and 0097.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … processing a transport block of data to generate a message for transmission by the transmitting node; …wherein processing the transport block of data comprises: …; …; the method further comprising generating a second message for retransmission of the transport block of data.  One would have been motivated to do since scrambling and rate matching are also used to process transport blocks and to retransmit transport blocks that have been received incorrectly by the receiver.  
Wu also does not disclose … performing a scrambling algorithm on the data using a scrambling code, wherein the scrambling code is a pseudo random sequence initialized based on one or more time-independent parameters, wherein the time-independent parameters include an identity of a cell served by the transmitting node.
Seki discloses in Figure 1 and Sections 0030-0032 that BS has a scrambling code generating section 103 that generates a scrambling code according to the ID that is specific to the cell of the transmitting apparatus/BS.  Muharemovic et al disclose in Figures 4-5 and Sections 0068-0069 that NodeB and UE share time-independent information (claimed “time-independent parameters”) such as cell ID (claimed “an identity of a cell served by the transmitting node”), UE ID, and NodeB ID.  A shift register of the reference signal generator is initialized using the time-independent information such NodeB ID and cell ID.  Muharemovic et al also disclose in Sections 0047, 0057, 0059, 0068, and 0069 the use of a pseudo random generator to form pseudo random sequences (claimed “scrambling code is a pseudo random sequence”).  By combining Seki with Muharemovic et al: since Seki discloses that the scrambling code is generated according to the ID that is specific to the cell of the transmitting apparatus/BS and Muharemovic et al disclose that a cell ID is time-independent information and the shift register is initialized using the cell ID, then the scrambling code is initialized based on time-independent information since the scrambling code is generated according to a cell ID and the cell ID is time-independent and used to initialize the shift register.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …performing a scrambling algorithm on the data using a scrambling code, wherein the scrambling code is a pseudo random sequence initialized based on one or more time-independent parameters, wherein the time-independent parameters include an identity of a cell served by the transmitting node.  One would have been motivated to do so so that the scrambling code can be initialized according to time-independent information such as cell ID, and will not change with time, and since information such as cell ID, UE ID, and NodeB ID are time-independent information and do not change with time.
Wu also does not disclose wherein processing the transport block of data further comprises: prior to performing the rate-matching algorithm, performing a channel encoding algorithm on the data on which the scrambling algorithm has been performed; and subsequent to performing the rate-matching algorithm, performing one or more of: a modulating algorithm.
Bao et al disclose in Figures 21-23 that CAP/STA processes data to generate a message for transmission.  S31: CAP/STA scrambles the data by a scrambling sequence according to the scrambling algorithm of Sections 0327-0331.  S32: CAP/STA performs channel coding, such as FEC correction coding using convolutional coding and LDPC coding, on the data according to the channel coding algorithm of Sections 0332-0347.  S33: CAP/STA performs rate matching on the data according to the rate-matching algorithm of Sections 0348-0366.  So, S32: After performing the scrambling algorithm in S31 and before performing the rate-matching algorithm in S33, CAP/STA performs channel coding in S32, such as FEC correction coding using convolutional coding and LDPC coding, on the data according to the channel coding algorithm of Sections 0332-0347 (claimed “prior to performing the rate-matching algorithm, performing a channel encoding algorithm on the data on which the scrambling algorithm has been performed”).  S41: CAP/STA performs modulation on the data.  So, S41: After performing the rate-matching algorithm in S33, CAP/STA performs modulation on the data in S41 (claimed “subsequent to performing the rate-matching algorithm, performing one or more of: a modulating algorithm”).  Refer to Sections 0325-0375, 0391-0417.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein processing the transport block of data further comprises: prior to performing the rate-matching algorithm, performing a channel encoding algorithm on the data on which the scrambling algorithm has been performed; and subsequent to performing the rate-matching algorithm, performing one or more of: a modulating algorithm.  One would have been motivated to do so to perform coding, such as FEC correction coding using convolutional coding and LDPC coding, on the scrambled data to provide error protection for the scrambled data before rate matching is performed, and in order to perform modulation on the data for transmission.
Referring to claim 44, Wu does not disclose wherein the one or more time-independent parameters further comprise one or more of: an identity of the transmitting node; a number of layers over which the message is transmitted; and an identifier associated with a physical channel over which the message is transmitted.
Muharemovic et al disclose in Figures 4-5 and Sections 0068-0069 that NodeB and UE share time-independent information such as cell ID, UE ID (claimed "an identity of the transmitting node"), and NodeB ID (claimed "an identity of the transmitting node").  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the one or more time-independent parameters further comprise one or more of: an identity of the transmitting node; a number of layers over which the message is transmitted (not in reference; claim only requires "one or more" of the
limitations); and an identifier associated with a physical channel over which the message is transmitted (not in reference; claim only requires "one or more" of the limitations). One would have been motivated to do so since information such as cell ID, UE ID, and NodeB ID are time-independent information and do not change with time.
Referring to claim 45, Bao et al disclose in Figures 21-23 a node (BS) configured for operation in a wireless communications network, the node comprising:
Processing circuitry (unit 611-616 are processors; Sections 0145, 0217).
A machine-readable medium storing instructions which, when executed by the processing circuitry, cause the node to (a memory stores a computer program comprising instructions that are executed by units 611-616 to perform BS functions; Sections 0145, 0217):
Process a … block of data to generate a message for transmission by the node.
Transmit the message.
	Wherein the node is caused to process the … block of data by:
Performing a scrambling algorithm on the data using a scrambling code…
Subsequent to performing the scrambling algorithm, performing a rate-matching algorithm to match a number of bits for transmission to radio resources available to the node.  
… 
Wu does not disclose … process a transport block of data to generate a message for transmission by the node; …wherein the node is caused to process the transport block of data by: …; wherein the node is caused to generate a second message for retransmission of the transport block of data.  
Wu also does not disclose … performing a scrambling algorithm on the data using a scrambling code, wherein the scrambling code is a pseudo random sequence initialized based on one or more time-independent parameters, wherein the time-independent parameters include an identity of a cell served by the transmitting node.
Wu also does not disclose wherein processing the transport block of data further comprises: prior to performing the rate-matching algorithm, performing a channel encoding algorithm on the data on which the scrambling algorithm has been performed; and subsequent to performing the rate-matching algorithm, performing one or more of: a modulating algorithm.  Refer to the rejection of claim 35.
Referring to claim 53, Wu does not disclose wherein the time-independent parameters further comprise one or more of: an identity of the node; a number of layers over which the message is transmitted; and an identifier associated with a physical channel over which the message is transmitted.
Muharemovic et al disclose in Figures 4-5 and Sections 0068-0069 that NodeB and UE share time-independent information such as cell ID, UE ID (claimed "an identity of the node"), and NodeB ID (claimed "an identity of the node").  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the one or more time-independent parameters further comprise one or more of: an identity of the node; a number of layers over which the message is transmitted (not in reference; claim only requires "one or more" of the limitations); and an identifier associated with a physical channel over which the message is transmitted (not in reference; claim only requires "one or more" of the limitations). One would have been motivated to do so since information such as cell ID, UE ID, and NodeB ID are time-independent information and do not change with time.
Referring to claim 54, Wu disclose in Figures 2-14 wherein the node is one of: a radio access node (BS) and a wireless terminal device (not in reference; reference only requires “one of” the limitations).  Refer to Sections 0051-0188.

Claims 36-39 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0201216 to Wu in view of U.S. Publication No. 20120159279 to Braithwaite in view of U.S. Publication No. 2010/0166091 to Seki in view of U.S. Publication No. 2010/0034312 to Muharemovic et al in of U.S. Publication No. 2014/0185697 to Bao et al in view of U.S. Publication No. 2015/0365264 to Srinivasa et al, and in further view of U.S. Publication No. 2017/0171850 to Ang et al.
	Referring to claims 36 and 46, Wu and Braithwaite do not disclose wherein processing the transport block of data further comprises: storing the data on which the scrambling algorithm has been performed; and responsive to a determination to transmit the message: generating the message based on the stored data.
Ang et al disclose in Figures 7, 8, 13, 19 that BS performs preprocessing on data up to a selected level of preprocessing, and then stores the preprocessed data that was preprocessed up to the selected level of preprocessing for future retransmissions; BS can preprocess data up to the selected level of a rate-matching stage 1330, tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or IFFT stage 1370 (Sections 0020, 0105, 0106, 0151).  So: if BS preprocesses data up the tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or IFFT stage 1370 and then stores the preprocessed data, BS stores preprocessed data on which the scrambling stage 1335 has been performed since the tone mapping stage 1350, modulation stage 1340, precoding stage 1360, and IFFT stage 1370 all occur after the scrambling stage 1335 (claimed “storing the data on which the scrambling algorithm has been performed”).  Also, “preprocessed up to the selected level of preprocessing may be stored for future retransmissions” (Section 0106 lines 1-3); so, once retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs subsequent processing stages on the stored preprocessed data (claimed “generating the message based on the stored data”), and then transmits the data (claimed “responsive to a determination to transmit the message: generating the message based on the stored data”).  For example: if BS preprocesses data up the tone mapping stage 1350 and stores the preprocessed data, when retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs the subsequent precoding stage 1360 and IFFT stage 1370 on the preprocessed packet, and then transmits the packet.  Also for example: if BS preprocesses data up the precoding stage 1360 and stores the preprocessed data, when retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs the subsequent IFFT stage 1370 on the preprocessed packet, and then transmits the packet.  Refer to Sections 0020, 0101-0110, 0126-0127, 0146-0153.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein processing transport the block of data further comprises: storing the data on which the scrambling algorithm has been performed; and responsive to a determination to transmit the message: generating the message based on the stored data.  One would have been motivated to do so to save time by performing preprocessing of data, including scrambling, and storing of the preprocessed data so that when retransmission of the preprocessed data is needed, the preprocessed data is already preprocessed.
Referring to claims 37 and 47, Wu does not disclose wherein the rate-matching algorithm is performed on the stored data as part of the step of generating the message.
Ang et al disclose in Figures 7, 8, 13, 19 that BS performs preprocessing on data up to a selected level of preprocessing, and then stores the preprocessed data that was preprocessed up to the selected level of preprocessing for future retransmissions; BS can preprocess data up to the selected level of a rate-matching stage 1330, tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or IFFT stage 1370 (Sections 0020, 0105, 0106, 0151).  In an example, BS can preprocess data “up to (but not including) a rate-matching stage” (Section 0105 lines 7-9).  Also, “preprocessed up to the selected level of preprocessing may be stored for future retransmissions” (Section 0106 lines 1-3); so, once retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs subsequent processing stages on the stored preprocessed data (claimed “step of generating the message”), and then transmits the data.  So, for example: if BS preprocesses data “up to (but not including) the rate matching stage” (Section 0105 lines 7-9) 1330, BS preprocesses the data up to the interleaver stage 1325 and then stores the preprocessed data, and when retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs the subsequent rate matching stage 1330 (claimed “the rate-matching algorithm is performed on the stored data as part of the step of generating the message”), scrambling stage 1335, modulation stage 1340, tone mapping stage 1350, precoding stage 1360, and IFFT stage 1370 on the preprocessed packet, and then transmits the packet.  Refer to Sections 0020, 0101-0110, 0126-0127, 0146-0153.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the rate-matching algorithm is performed on the stored data as part of the step of generating the message.  One would have been motivated to do so to save time by performing preprocessing of data and storing of the preprocessed data so that when retransmission of the preprocessed data is needed, the preprocessed data is already preprocessed and only generation of the data, including rate matching, is needed.
	Referring to claim 38, Wu does not disclose wherein the stored data comprises the data on which the scrambling algorithm and the rate-matching algorithm have been performed.
Ang et al disclose in Figures 7, 8, 13, 19 that BS performs preprocessing on data up to a selected level of preprocessing, and then stores the preprocessed data that was preprocessed up to the selected level of preprocessing for future retransmissions; BS can preprocess data up to the selected level of a rate-matching stage 1330, tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or an IFFT stage 1370 (Sections 0020, 0105, 0106, 0151).  So: if BS preprocesses data up the tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or IFFT stage 1370 and then stores the preprocessed data, BS stores preprocessed data on which both the rate matching stage 1330 and the scrambling stage 1335 have been performed since the tone mapping stage 1350, modulation stage 1340, precoding stage 1360, and IFFT stage 1370 all occur after both the rate matching stage 1330 and the scrambling stage 1335 (claimed “the stored data comprises the data on which the scrambling algorithm and the rate-matching algorithm have been performed.”).  Refer to Sections 0020, 0101-0110, 0126-0127, 0146-0153.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the stored data comprises the data on which the scrambling algorithm and the rate-matching algorithm have been performed.  One would have been motivated to do so to save time by performing preprocessing of data, including rate matching and scrambling, and storing of the preprocessed data so that when retransmission of the preprocessed data is needed, the preprocessed data is already preprocessed.
	Referring to claims 39 and 48, Wu does not disclose further comprising making a determination to transmit the message upon determining that: a previous message comprising at least some of the block of data was not successfully received by a receiving node; or a radio channel is available for transmission by the transmitting node.
Ang et al disclose in Figures 7, 8, 13, 19 that BS performs preprocessing on data up to a selected level of preprocessing, and then stores the preprocessed data that was preprocessed up to the selected level of preprocessing for future retransmissions; BS can preprocess data up to the selected level of a rate-matching stage 1330, tone mapping stage 1350, modulation stage 1340, precoding stage 1360, or an IFFT stage 1370 (Sections 0020, 0105, 0106, 0151).  Also, “preprocessed up to the selected level of preprocessing may be stored for future retransmissions” (Section 0106 lines 1-3); so, once retransmission of the preprocessed data is needed, BS retrieves the stored preprocessed data, performs subsequent processing stages on the stored preprocessed data, and then transmits the data.  BS decides to retransmit the preprocessed data when BS receives a NACK from the receiver indicating that the receiver did not successfully receive the data (claimed “making a determination to transmit the message upon determining that: a previous message comprising at least some of the block of data was not successfully received by a receiving node”; Sections 0014, 0065, 0078, 0080, 0082-0085, 0096, 0097, 0102, 0106, 0109, 0130, 0149, 0202).  BS also decides to retransmit the preprocessed data when BS is allocated channel resources for the retransmission of the data (claimed “making a determination to transmit the message upon determining that: …. a radio channel is available for transmission by the transmitting node”; Sections 0005, 0006, 0012, 0016, 0084, 0085, 0089, 0095, 0097, 0099, 0109, 0141).  Refer to Sections 0020, 0101-0110, 0126-0127, 0146-0153.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising making a determination to transmit the message upon determining that: a previous message comprising at least some of the block of data was not successfully received by a receiving node; or a radio channel is available for transmission by the transmitting node.  One would have been motivated to do so to transmit stored data only when data was not successfully received by the receiver or when a radio channel is available for transmission of the data. 
Claims 41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0201216 to Wu in view of U.S. Publication No. 20120159279 to Braithwaite in view of U.S. Publication No. 2010/0166091 to Seki in view of U.S. Publication No. 2010/0034312 to Muharemovic et al in of U.S. Publication No. 2014/0185697 to Bao et al, and in further view of U.S. Publication No. 2015/0365264 to Srinivasa et al.
Referring to claim 41, Wu does not disclose wherein processing the transport block of data to generate the message further comprises: subsequent to performing the modulating algorithm, performing one or more of: a layer-mapping algorithm to map the data to one or more layers for transmission by the transmitting node; a precoding algorithm to precode the data for MIMO transmission by the transmitting node; and generating one or more OFDM symbols. 
Srinivasa et al disclose in Figures 1-23 (specifically Figure 18) wherein after modulation is perform on packets in step 808, the system generates OFDM symbols in step 824 (claimed “subsequent to performing the modulating algorithm, performing one or more of: … generating one or more OFDM symbols”).  Refer to Sections 0039-0222.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein processing the transport block of data to generate the message further comprises: subsequent to performing the modulating algorithm, performing one or more of: a layer-mapping algorithm to map the data to one or more layers for transmission by the transmitting node (not in reference; claim only requires “one or more” of the limitations); a precoding algorithm to precode the data for MIMO transmission by the transmitting node (not in reference; claim only requires “one or more” of the limitations); and generating one or more OFDM symbols.  One would have been motivated to do so to generate OFDM symbols after modulation is performed in order to support a OFDM system.
	Referring to claim 50, Wu and Braithwaite do not disclose wherein the node is caused to process the transport block of data to generate the message by: subsequent to performing the modulating algorithm, performing one or more of: a layer-mapping algorithm to map data to one or more layers for transmission by the node; a precoding algorithm to precode data for MIMO transmission by the node; performing a resource element mapping algorithm to map data to one or more resource elements for transmission by the node; and generating one or more OFDM symbols. 
Srinivasa et al disclose in Figures 1-23 (specifically Figure 18) wherein after modulation is perform on packets in step 808, the system generates OFDM symbols in step 824 (claimed “subsequent to performing the modulating algorithm, performing one or more of: … generating one or more OFDM symbols”).  Refer to Sections 0039-0222. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the node is caused to process the transport block of data to generate the message by: subsequent to performing the modulating algorithm, performing one or more of: a layer-mapping algorithm to map data to one or more layers for transmission by the node (not in reference; claim only requires “one or more” of the limitations); a precoding algorithm to precode data for MIMO transmission by the node (not in reference; claim only requires “one or more” of the limitations); performing a resource element mapping algorithm to map data to one or more resource elements for transmission by the node (not in reference; claim only requires “one or more” of the limitations); and generating one or more OFDM symbols.  One would have been motivated to do so to generate OFDM symbols after modulation is performed in order to support a OFDM system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20130132788 to Braun et al disclose in Figures 1-9 a method of transmitting data from a first BS to a MS, wherein the method includes the step of transmitting a first negative acknowledgement from the MS if the MS cannot recover error free first data; the method also includes performing scrambling, rate-matching, modulation, and encoding on the data.  Refer to Sections 0041-0218, specifically Sections 0160 and 0163. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
April 29, 2021